Citation Nr: 1307862	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  05-37 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an effective date earlier than December 16, 2005 for a 10 percent evaluation for right middle finger extensor tendon laceration, status post repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter




ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2005 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2009, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge, sitting in Houston, Texas.  In December 2012, the Veteran and his daughter appeared and testified at a videoconference hearing before an Acting Veterans Law Judge.  Transcripts of the hearings are contained in the record.  During the December 2012 hearing, the Veteran was informed that his case would be addressed by a panel of no less than three judges as a result of his having had two different Board hearings.  He was advised of his right to have a third hearing before the third member of the panel of judges who will decide his case.  The transcript shows that he waived that right.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

In March 2010, the Board issued a decision denying the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Court issued a memorandum decision that set aside the Board's March 2010 decision and remanded the case to the Board for additional development.

In June 2012, the Board remanded the Veteran's hearing loss claim for additional development.  Following an addendum VA examination opinion, the Houston RO granted entitlement to service connection for left ear hearing loss.  Thus, the issue of entitlement to service connection for right ear hearing loss remains before the Board.

In June 2012, the Board also remanded the issue of entitlement to an initial compensable rating for a scar on the right mid lower leg for the issuance of a Statement of the Case.  While a Statement of the Case was issued in July 2012, the Veteran never responded to this issuance.  The issue accordingly is not on appeal at the present time.

During his December 2012 hearing, the Veteran indicated that he was seeking an increase in the rating assigned for his service-connected left ear hearing loss.  The Board does not have jurisdiction over this matter at the present time, and it is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regarding the right ear hearing loss claim, the Veteran reported current audiological treatment at the Beaumont, Texas VA Outpatient Clinic (VAOPC), most recently about a year earlier, during his December 2012 hearing.  The most recent treatment records contained in the claims file from the Beaumont VAOPC date from September 2010.  The Board thus finds that additional efforts are needed to obtain updated records.  38 C.F.R. § 3.159(c)(1) (2012).

In August 2009, the Appeals Management Center (AMC) provided an increased 10 percent rating for right middle finger extensor tendon laceration, status post repair, effective December 16, 2005.  In March 2010, the Veteran filed a Notice of Disagreement with the August 2009 rating decision, and requested an earlier effective date for the 10 percent rating.  Where, as here, a timely Notice of Disagreement is filed, the appellate process has commenced, and the Veteran is entitled to a Statement of the Case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Beaumont VAOPC must be contacted, and all records of the Veteran dated since September 2010 must be requested.  All obtained records must be added to the claims file.  If no records are available, this fact must be documented in the claims file.

2.  Then, the RO/AMC must readjudicate the issue of service connection for right ear hearing loss.  If the determination of this claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

3.  The RO/AMC shall also issue a Statement of the Case with regard to the issue of entitlement to an effective date earlier than December 16, 2005 for a 10 percent evaluation for right middle finger extensor tendon laceration, status post repair.  If, and only if, the Veteran completes his appeal by filing a timely Substantive Appeal on this issue should the claim be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


___________________________            ___________________________
                 KEITH W. ALLEN                                     A. C. MACKENZIE
                Veterans Law Judge,                              Acting Veterans Law Judge, 
           Board of Veterans' Appeals                        Board of Veterans' Appeals



______________________________
K. MILLIKAN
Acting Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


